Citation Nr: 0826314	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  04-20 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to a rating in excess of 10 percent for 
mechanical low back pain, currently staged at 20 percent from 
March 5, 2008.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1993 to 
August 1997, and from September 1997 to July 1999.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Atlanta, Georgia, that denied the benefits sought on 
appeal.  
	
In January 2008 the Board remanded the matter for additional 
development.  That development having been completed, the 
claim has been returned to the Board and is now ready for 
appellate disposition.


FINDINGS OF FACT

1.  Prior to March 5, 2008, veteran's mechanical low back 
pain was not manifested by a lumbosacral strain with muscle 
spasm on extreme forward bending or the loss of lateral spine 
motion, unilateral, in standing position, or by forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, a combined range of motion 
of the thoracolumbar spine not greater than 120 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour.

2.  Since March 5, 2008, the veteran's mechanical low back 
pain has not been manifested by a severe limitation of motion 
of the lumbar spine with symptoms such as a severe listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, a marked limitation of forward bending, a 
loss of lateral motion, or narrowing or irregularity of the 
joint space, or by flexion of the thoracolumbar spine limited 
to 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.


CONCLUSIONS OF LAW

1.  Prior to March 5, 2008, the criteria for a rating in 
excess of 10 percent for the veteran's mechanical low back 
pain were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 
(regulations effective September 23, 2002), General Rating 
Formula for Diseases and Injuries of the Spine (2007).

2.  Since March 5, 2008, the criteria for a rating in excess 
of 20 percent for the veteran's mechanical low back pain have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 
(regulations effective September 23, 2002), General Rating 
Formula for Diseases and Injuries of the Spine (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board observes that an unappealed rating 
decision of July 1999 granted service connection for the 
veteran's back disability.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is a present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
	
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

A.	Prior to March 5, 2008
In the rating decision of July 1999 a 10 percent evaluation 
was assigned for the veteran's back disability.  The veteran 
filed a claim for an increased rating in January 2003.  A 
rating decision of April 2003, the subject of this appeal, 
continued the veteran's rating of 10 percent for his 
mechanical low back pain.  The veteran's back disability has 
been rated under the diagnostic code for lumbosacral strain. 

The criteria for rating diseases and injuries of the spine 
changed effective September 26, 2003. 66 Fed. Reg. 51,454-58 
(Aug. 27, 2003) as corrected 69 Fed. Reg. 32, 449 (2004) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 
5243 (2005)).  VA also amended the criteria for rating 
intervertebral disc syndrome effective September 23, 2002, 67 
Fed. Reg. 54,349 (Aug. 22, 2002) (codified initially at 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003) and currently at 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005)).  The 
disability is rated according to the older rating criteria 
prior to the date of the amendment and according to the newer 
criteria beginning on the effective date of the change in the 
rating criteria.  VAOPGCPREC 7-2003. 

As noted, the veteran's claim for an increased rating was 
filed in January 2003.  As such, both the current version of 
the rating schedule, effective September 26, 2003, and the 
prior version of the rating schedule, effective September 23, 
2002, apply to the veteran's claim.  However, the evidence 
does not reveal that the veteran is entitled to a rating in 
excess of 10 percent under either version of the rating 
schedule.  

Taking the former version of the rating schedule first, the 
veteran was rated under this schedule via diagnostic code 
5295 for a lumbosacral strain.  Under this code, a 20 percent 
evaluation is warranted where there is a muscle spasm on 
extreme forward bending, and loss of lateral spine motion, 
unilateral, in the standing position.  This is not the case 
here.  At an April 2007 VA examination, the examiner 
specifically found there were no muscle spasms associated 
with the veteran's back disability.  The examiner further 
found left and right lateral flexion to 30 degrees, and left 
and right lateral rotation also to 30 degrees.  At a March 
2003 VA examination, the examiner also specifically found no 
muscle spasm present.  The examiner measured right and left 
lateral flexion to 25 and 30 degrees, and right and left 
rotations to 25 degrees.  In the absence of any evidence of 
muscle spasms or a loss of lateral spine motion, a higher 
rating under DC 5295 is not warranted.

The Board has also considered the application of other 
diagnostic criteria under the old version of the rating 
schedule to determine whether a rating in excess of 10 
percent is possible.  Taking the codes in numerical order, DC 
5285 is not applicable because there is no evidence of a 
vertebral fracture.  To the contrary, x-rays taken at the VA 
examinations in April 2007 and March 2003 revealed no 
fractures.  The veteran also had x-rays taken through the 
Atlanta VA Medical Center in July 2005 and these too did not 
reveal any vertebral fractures.  Diagnostic Code 5286 does 
not apply to the veteran's claim because the veteran does not 
have ankylosis of the entire spine.  In addition to the 
measurements listed above, the April 2007 VA examiner found 
that flexion was to 80 degrees and extension was to 30 
degrees.  The March 2003 VA examiner found that flexion was 
to 90 degrees and extension was to 25 degrees, and 
specifically found there was no ankylosis.  Diagnostic codes 
5287-5288 do not apply because they pertain to portions of 
the spine not currently on appeal.  Diagnostic code 5289 does 
not apply because, again, the measurements of the veteran's 
range of motion do not support the existence of ankylosis of 
the lumbar spine.  Diagnostic codes 5290-5291 pertain to 
portions of the spine not currently on appeal.  

Diagnostic code 5292 allows for a 20 percent rating where 
there is a "moderate" limitation of motion of the lumbar 
spine.  Normal forward flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral 
rotation are zero to 30 degrees.  See, 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (2).  Given the veteran's ranges of motion listed 
above, the Board cannot find a moderate limitation of motion 
of the lumbar spine.

Diagnostic code 5293, the code for intervertebral disc 
syndrome does not apply because there have been no 
documentations of incapacitating episodes requiring bed rest 
prescribed by a physician and treatment by a physician.  
Diagnostic code 5293 additionally allows for separate 
neurological ratings, but the evidence here is against the 
award of a separate rating for any neurological associated 
with the veteran's back disability.  The only evidence to 
support this is a July 2005 finding of radiculopathy in a VA 
treatment note, and the veteran's subjective complaints of 
radiating pain.  In contrast, the April 2007 VA examiner 
reported no evidence of any neurological abnormalities, and 
found normal strength, normal sensory functions, normal 
pulses, and normal reflexes.  The March 2003 VA examiner 
found no objective evidence of radiating pain on movement, 
and reported normal neurological findings.  Motor function 
was normal, muscle power was normal, sensation was normal, 
and the veteran's reflexes were normal.  As such, DC 5293 
also cannot provide the basis for an increased rating.  

As for the remaining diagnostic code under the old version of 
the rating schedule, DC 5294, the Board finds this code is 
not raised by the medical evidence.  As such, the veteran is 
not entitled to a rating in excess of 10 percent under the 
old version of the rating schedule prior to March 5, 2008.

Under the current version of the rating criteria, 20 percent 
evaluation is warranted where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, where the combined range of motion 
of 
the thoracolumbar spine not greater than 120 degrees, or 
where there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Here, the veteran's range of motion 
measurements discussed above do not support a higher rating 
under the current version of the rating schedule.  Forward 
flexion was to 80 degrees at the April 2007 VA examination, 
and 90 degrees at the March 2003 VA examination.  His 
combined range of motion was 230 degrees at the April 
examination, and 220 degrees at the March examination.  As 
described above, there is no evidence of muscle spasm, and 
guarding has not been noted.  The current version of the 
rating schedule also allows a rating of 20 percent where 
there is intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  Again, as discussed 
above, there have been no documentations of incapacitating 
episodes requiring bed rest prescribed by a physician and 
treatment by a physician. Additionally, the current 
regulations allow for separate neurological evaluations, but 
again, the evidence does not support this.

For all of these reasons, prior to March 5, 2008, a rating in 
excess of 10 percent is not warranted under either the former 
or the current version of the rating criteria.  In reaching 
this conclusions, the Board has considered all applicable 
statutory and regulatory provisions to include 38 C.F.R. §§ 
4.40 and 4.59 as well as the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995), regarding functional impairment 
attributable to pain, particularly in light of the fact that 
the appellant contends his disability is essentially 
manifested by pain.  While the April 2007 VA examiner noted 
pain on motion in all range of motion parameters, she 
specifically found the veteran had no fatigue, weakness, lack 
of endurance, or incoordination, and found no additional 
limitation of motion with repetitions.  The March 2003 
examiner found that the veteran's range of motion was limited 
by pain, fatigue, and weakness, but described the pain as 
"mild," and reported no evidence of a lack of endurance or 
incoordination due to the pain.  The examiner also did not 
make any findings as to the exact degree by which the 
veteran's ranges of motion were limited by pain.  
Accordingly, the Board finds that the 10 percent assigned 
prior to March 5, 2008 adequately compensates the veteran for 
the level of impairment caused by his back disability.

B.	Since March 5, 2008
As noted above, the veteran's claim for an increased rating 
was filed in January 2003.  As such, both the current version 
of the rating schedule, effective September 26, 2003, and the 
prior version of the rating schedule, effective September 23, 
2002, apply to the veteran's claim.  In a March 2008 rating 
decision, the veteran's rating was increased to 20 percent, 
effective March 5, 2008.  However, the evidence does not 
reveal that the veteran is entitled to a rating in excess of 
this under either version of the rating schedule since that 
time.  

Taking the former version of the rating schedule first, as 
noted above, the veteran was rated under this schedule via 
diagnostic code 5295 for limitation of motion of the lumbar 
spine.  Under this code, a higher rating of 40 percent is 
warranted only where the lumbosacral strain can be 
characterized as "severe,"  with listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, a marked 
limitation of forward bending in the standing position, a 
loss of lateral motion with osteo-arthritic changes, a 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  The evidence 
here does not support such a rating.  At a VA examination of 
March 5, 2008, flexion was to 60 degrees, extension was to 30 
degrees, left lateral flexion was to 25 degrees, right 
lateral flexion was to 35 degrees, and right and left lateral 
rotation were to 40 degrees.  The Board cannot find this 
constitutes a marked limitation of forward bending, or a loss 
of lateral motion.  There was no evidence of any listing of 
the spine, or a positive Goldthwaite's sign, and x-rays taken 
for the examination revealed normal and well maintained disc 
spaces.  The examiner described the veteran's limitation of 
motion as "mild."  For all of these reasons, a higher 
rating is not warranted under DC 5295 under the old version 
of the rating schedule.  

The Board has also considered the application of other 
diagnostic criteria under the old version of the rating 
schedule to determine whether a rating in excess of 20 
percent is possible.  Taking the codes in numerical order, DC 
5285 is not applicable because there is no evidence of a 
vertebral fracture.  To the contrary, x-rays taken at the 
March 2008 VA examination revealed no fractures.  Diagnostic 
Code 5286 does not apply to the veteran's claim because the 
measurements of the veteran's range of motion listed above do 
not support the existence of ankylosis of the entire spine.  
Diagnostic codes 5287-5288 do not apply because they pertain 
to portions of the spine not currently on appeal.  Diagnostic 
code 5289 does not apply because, again, the measurements of 
the veteran's range of motion do not support the existence of 
ankylosis of the lumbar spine.  Diagnostic codes 5290-5291 
pertain to portions of the spine not currently on appeal.  

Under DC 5292, a 40 percent evaluation is warranted where the 
limitation of motion can be characterized as "severe."  
This is not the case here.  As noted above, normal forward 
flexion of the thoracolumbar spine is to 90 degrees, 
extension is to 30 degrees, left and right lateral flexion 
are to 30 degrees, and left and right lateral rotation are to 
30 degrees.  See, 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).  Given the 
ranges of motion documented at the March 2008 VA examination, 
the veteran's back disability cannot be characterized as 
"severe," and DC 5292 cannot provide the basis for an 
increase.   

Diagnostic code 5293, the code for intervertebral disc 
syndrome does not apply because there have been no 
documentations of incapacitating episodes requiring bed rest 
prescribed by a physician and treatment by a physician.  
Diagnostic code 5293 additionally allows for separate 
neurological ratings, but the evidence here does not support 
the existence of any neurological abnormalities associated 
with the veteran's back disability.  The March 2008 VA 
examiner stated he could not make a diagnosis of a 
neuropathy.  He found, "he does have referred pain to the 
left buttock. This is not the same as a neuropathy."  He 
further stated that while the veteran had some "mildly 
positive" stretch test findings, "there is no evidence of 
any radiculopathy in the lower extremities relative to his 
low back condition."  As such, DC 5293 also cannot provide 
the basis for an increased rating.  

As for the remaining diagnostic code under the old version of 
the rating schedule, DC 5294, the Board finds this code is 
not raised by the medical evidence.  As such, it has not been 
shown that since March 5, 2008 the veteran is entitled a 
rating in excess of 20 percent under the old version of the 
rating schedule since March 5, 2008.

Under the current version of the rating criteria, 40 percent 
evaluation is warranted where forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less, or 
where there is favorable ankylosis of the entire 
thoracolumbar spine.  Measurements of the veteran's range of 
motion are listed above.  As noted above, at the March 2008 
examination, flexion was to 60 degrees, and the existence of 
ankylosis is not supported by the veteran's ranges of motion.  
The current version of the rating schedule also allows a 
rating of 40 percent where there is intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  Again, there have been no documentations of 
incapacitating episodes requiring bed rest prescribed by a 
physician and treatment by a physician.  Additionally, the 
current regulations allow for separate neurological 
evaluations, but for the reasons described above, the 
evidence does not support this.

For all of these reasons, since March 5, 2008, a rating in 
excess of 20 percent is not warranted under either the former 
or the current version of the rating criteria.  In reaching 
this conclusion, the Board has considered all applicable 
statutory and regulatory provisions to include 38 C.F.R. §§ 
4.40 and 4.59 as well as the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995), regarding functional impairment 
attributable to pain, particularly in light of the fact that 
the appellant contends his disability is essentially 
manifested by pain.  The March 2008 VA examiner found there 
was no evidence of pain, weakness, fatigue, lack of 
endurance, or incoordination in the range of motion 
parameters described above, and that the veteran had no 
additional limitation of motion with repetition.  
Accordingly, the Board finds that the 20 percent assigned 
since March 5, 2008 adequately compensates the veteran for 
the level of impairment caused by his back disability.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
February 2003 and January 2007 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, the January 2007 letter 
and separate letters of February and April 2008 provided the 
appellant with information concerning the evaluation and 
effective date that could be assigned should his claim be 
granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

Not all of the veteran's initial duty-to-assist letter were 
provided before the adjudication of his claim.  However, 
after he was provided the letters he was given a full 
opportunity to submit evidence, and his claim was 
subsequently readjudicated.  He has not claimed any prejudice 
as a result of the timing of the letters, and the Board finds 
no basis to conclude that any prejudice occurred.  Any notice 
defect in this case was harmless error.  The content of the 
aggregated notices, including the notice letters subsequently 
issued, fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  After VA provided this 
notice, the veteran communicated on multiple occasions with 
VA, without informing it of pertinent evidence.  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

The Board additionally calls attention to the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008), which pertains to increased rating 
claims.  In Vazquez-Flores, the Court found that, at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  

In this case, the Board is cognizant that the VCAA letters do 
not contain the level of specificity set forth in Vazquez-
Flores.  However, the Board does not find that any such 
procedural defect constitutes prejudicial error in this case 
because of evidence of actual knowledge on the part of the 
veteran and other documentation in the claims file reflecting 
such notification that a reasonable person could be expected 
to understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As to the first element of Vazquez-Flores, the January 2007 
notice letter advises the veteran that to substantiate his 
claim, he must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability.  In addition, the Board calls 
attention to the veteran's statements made at the January 
2006 hearing before the Board and statements made to VA 
examiners in which the veteran described the effect of the 
service-connected disability on employability and daily life.  
In particular, the veteran has contended his back disability 
causes him trouble with dressing, putting on his trousers and 
shoes, playing sports, and has caused him trouble at work.  
These statements with specific examples indicate an awareness 
on the part of the veteran that information about such 
effects is necessary to substantiate a claim for a higher 
evaluation.  The Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim." Id., slip op. at 12, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  This showing of actual knowledge 
satisfies the first requirement of Vazquez-Flores.

As for the second element, the Board finds that the veteran 
has received at least general notice and is aware that his 
back disability is rated under diagnostic codes that require 
specific measurements in order for a higher rating to be 
awarded.  In the Board's December 2006 remand, the different 
versions of the rating criteria pertaining to the spine were 
addressed, and the need for current measurements of the 
veteran's ranges of motion was stated.  In the veteran's May 
2003 notice of disagreement he specifically stated that his 
back disability causes a limited range of motion.  The March 
2008 and April 2003 rating decisions include a discussion of 
the rating criteria utilized in the present case, and the 
July 2007 supplemental statement of the case additionally set 
forth the rating criteria applicable to the veteran's claim, 
both currently and under a prior version of the regulations.  
As such, the veteran has been made well aware of the 
requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the second notification requirement of Vazquez-
Flores.

As for the third element, the January 2007, February 2008, 
and April 2008 notice letters, which contain discussion 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
specifically inform the veteran that his disability may be 
rated from 0 percent to 100 percent, and that the rating is 
based on the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  This directly 
satisfies the third notification element of Vazquez-Flores.

As to the fourth element, the January 2007, February 2008, 
and April 2008 letters also inform the veteran that VA will 
help him in obtaining records relevant to his claim not held 
by a federal agency, including records from state or local 
governments, private doctors or hospitals, or current or 
former employers.  As such, these letters satisfy the fourth 
notification element of Vazquez-Flores. 

For all of these reasons, the Board concludes that the appeal 
may be adjudicated without a remand for further notification.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His post service 
treatment records have been obtained.  He has had a personal 
hearing and multiple VA examinations.  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  


ORDER

Entitlement to an evaluation for the veteran's mechanical low 
back pain in excess of 10 percent prior to March 5, 2008, and 
in excess of 20 percent therefrom, is denied.

____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


